  1                                                                  CI~ERI( L' S. D!S7RICT COI;RT
                                                                    r-----~--~-_.__     ._.... _.____
 2
                                                                         JUN 2 0 2019
 3
                                                                         ~til oiS
 4                                                                                       ~
                                                                                           n ~ ;,, ~.''f;
                                                                                          LII•I-~ ~__.—_

 5
                                  UNITED STATES DISTRICT COURT
 6
                CENTRAL DISTRICT OF CALIFORNIA —WESTERN DIVISION
 7
 8
   SANRIO,INC., a California                        Case No. 2:19-cv-04977-SVW-AS
 9 Corporation,
10                   Plaintiff,                     [P          RDER ON
                                                    STIPULATION TO REMAND
11        v.                                        REMOVED ACTION
12 FAB STARPOINT LLC,a New York
   limited liability company,                                                       ~~
13
                 Defendant.
14
15
                                                    State Action Filed: May 8, 2019
16
17
18
19                                             t'1 '
20             On June 13, 2019, the Parties to the above-referenced action filed a
21
       Stipulation to Remand Removed Action. The Court having reviewed that
22
23 stipulation and good cause appearing, orders as follows:
24             1.    The parties' stipulation is approved;
251
               2.    The Central District of California case number 2:19-cv-04977-SVW-
~~~I
27 ~ AS styled SANRIO,INC., a California Corporation, Plaintiff, v. FAB STARPOINT
28

                    [PROPOSED]ORDER ON STIPULATION TO REMAND REMOVED ACTION
  1 LLC, a New York limited liability company, Defendant, is hereby remanded to Los
  2
        Angeles County Superior Court.
  3
 4
  5 IT IS SO ORDERED
 6                                                ~--
        Date        ~, 2019
  7        ~1/                                      Hon. c+o..Ar v. ~,~~;, ~~ .~tz~ h e v~ ti : r   ~~l

                                         UNITED STATES DISTRICT COURT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
►.L~l
21
22
23
24
25
26
27
28

                   [PROPOSED] ORDER ON STIPULATION TO REMAND REMOVED ACTION
